Per Curiam.
This indictment should be quashed. First, because from a view of and attention to the laws on this subject there does not appear to be an express injunction on the Levy Court to repair bridges over deep waters, but only that they should estimate and levy money for that purpose. And consequently an indictment should not be maintained by construction or implication. The Levy Court is not a court of record. The Act of 1793, if unconstitutional, is not to be taken notice of by this Court, unless it appears on the face of the law it was passed agreeably to the terms of the Constitution.
Quaere. Whether indictment might not be sustained at common law (Rodney).